                                                  Case 2:19-cr-00259-JCC Document 16 Filed 03/09/20 Page 1 of 3
WA/WD PTS-
Modification
(01/19)                                                   UNITED STATES DISTRICT COURT
                                                                                        for
                                                                    Western District of Washington
Hernandez R yan S. M odific ati on      -
                                                       Report on Defendant Under Pretrial Services Supervision
Date of Report: 02/20/2020
Name of Defendant: Ryan S. Hernandez                           Case Number: 2:19CR00259JCC-001
Name of Judicial Officer: The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge
Original Offense: Count 1: Computer Fraud and Abuse; Count 2: Possession of Child Pornography
Date Supervision Commenced: 01/31/2020

Bond Conditions Imposed:

   •                                 Travel is restricted to the Western District of Washington and the Central District of California, or as
                                     directed by Pretrial Services.

   •                                 Release on third-party custody to: Ruben and Sheila Hernandez.

   •                                 Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
                                     recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
                                     prescribed.

   •                                 Do not peruse or possess sexually explicit material as defined in Title 18, USC, Section 2256(2)(8).

   •                                 The defendant shall not use, possess or have access to a computer or computer components (functional or
                                     non-functional), including but not limited to hard drives, external storage devices, keyboards, and mouse,
                                     at the defendant’s residence, place of employment, private homes, libraries, schools, or other public
                                     locations, without prior approval of Pretrial Services. In addition, the defendant shall not use, possess, or
                                     have access to PDA’s, gaming systems, and Internet enabled TV devices, nor access the internet through
                                     use of a cellular phone device. The defendant shall not access the internet, or private or public computer
                                     networks, or not have others do so on his/her behalf, without prior approval of Pretrial Services. The
                                     defendant hereby consents to U.S. Pretrial Services' use of electronic detection devices to evaluate the
                                     defendant's access to Wi-Fi (wireless fidelity) connections.

   •                                 The defendant shall not go to places, enter, nor loiter in or around areas where minors are known to
                                     congregate, such as school yards, parks, public swimming pools, or recreational centers, playgrounds,
                                     youth centers, or other similar places, without the prior approval of the probation officer.

   •                                 The defendant shall not affiliate with, own, control, and/or be employed in any capacity by a business,
                                     organization, and/or volunteer activity that causes him/her to regularly contact persons under the age of
                                     18.

   •                                 You shall not have contact with any person under the age of 18 without the permission of the Pretrial
                                     Services Office. You may be required to be chaperoned by an adult, pre-approved by Pretrial Services,
                                     when in the presence of minors.
                  Case 2:19-cr-00259-JCC Document 16 Filed 03/09/20 Page 2 of 3
The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                         Page 2
Report on Defendant Under Pretrial Services Supervision                                                    2/20/2020




                                         PETITIONING THE COURT

      To modify the conditions of supervision

ADD:

The defendant may have supervised contact in the presence of a chaperone with his adopted brother, Lucas
Hernandez, and his sister’s child, Hazel Morales-Hernandez, both minors.

ADD:

The defendant shall sign a release of information to allow the probation officer to obtain records from his
treatment provider(s).

                                                      CAUSE

On January 31, 2020, Mr. Hernandez was released on bond with the above noted special conditions. He resides
in California with his parents, and he is currently being supervised in the Central District of California by Special
Offender Specialist Ileen Rodrigues. Officer Rodrigues has advised that their district does not have a formal sex
offender chaperone program; however, she has agreed to have Mr. Hernandez and his parents sign the
conditions/rules our district typically use for approved chaperones.

The bond conditions require Mr. Hernandez, or his parents contact Officer Rodrigues each time Mr. Hernandez
may come in contact with or frequent areas where minors congregate. Because the defendant lives with a minor
and his sister has a child who visits on occasion, it is recommended a condition allowing him supervised contact
with his adopted brother and his sister’s child in the presence of a chaperone would eliminate numerous contacts
to Officer Rodrigues for permission.

Additionally, the defendant’s current mental health provider is unaware of his pending charges. A release form
signed by the defendant is necessary to monitor compliance with treatment, be aware of the defendant’s mental
health needs, and to advise the treatment provider of his current situation.

I have notified defense counsel, Sara Caplan, and Assistant United States Attorney, Steven Masada, and they
concur with the recommendation. In addition, a Waiver of Hearing form signed by the defendant is attached for
your review. Sentencing for Mr. Hernandez is scheduled for April 21, 2020.


I swear under penalty of perjury that the                 APPROVED:
foregoing is true and correct.                            Connie Smith
                                                          Chief United States Probation and Pretrial Services Officer
Executed on this 20th day of February, 2020.              BY:

A                                                         A
Lorraine Bolle                                            Jerrod F. Akins
United States Probation Officer                           Supervising United States Probation Officer
                Case 2:19-cr-00259-JCC Document 16 Filed 03/09/20 Page 3 of 3
The Honorable Brian A. Tsuchida, Chief United States Magistrate Judge                                  Page 3
Report on Defendant Under Pretrial Services Supervision                                             2/20/2020

                     THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
 Modify the Conditions as noted above
 Other

                                                       Brian A. Tsuchida, Chief United States Magistrate Judge

                                                                                Date
